Exhibit 10.1
 
SETTLEMENT AND MUTUAL RELEASE AGREEMENT


This Settlement and Mutual Release Agreement (this “Agreement”) is made and
entered into by and between BIOSIG TECHNOLOGIES, INC., a Delaware corporation
with its principal place of business located at 12424 Wilshire Boulevard, Los
Angeles, CA 90025 (“BioSig”); and DAVID J. DRACHMAN, an individual residing at
__________________________________ (“Drachman”; BioSig and Drachman are
collectively referred to herein as “the Parties”).


WHEREAS, on or about January 7, 2014, Drachman commenced an arbitration
proceeding in the American Arbitration Proceeding, captioned Drachman v. BioSig
Technologies, Inc., AAA Case No. 14 166 00018 14 (the “Arbitration”); and


WHEREAS, BioSig filed an answer denying Drachman’s allegations and all liability
whatsoever, and in addition asserted multiple counterclaims in the Arbitration;
and


WHEREAS, the Parties desire to resolve the Arbitration without any admission of
any of the allegations or any admission of any liability whatsoever for the
express purpose of avoiding the risks, inconvenience and expense of the
Arbitration.


NOW, THEREFORE, the Parties hereby agree to resolve the Arbitration, and all
disputes, controversies and claims between them upon the following terms:
 
1.  
CONSIDERATION AND RELEASE

 
A.  
Settlement Payment.



 (i) BioSig shall cause a payment of one hundred thousand dollars ($100,000) to
be made to Drachman (the “Settlement Payment”), as follows:  (A) twenty thousand
dollars ($20,000) within five (5) business days after the Effective Date
(defined below); and (B) eighty thousand dollars ($80,000) payable in six (6)
equal, consecutive monthly installments of thirteen thousand, three hundred
thirty three dollars and thirty three cents ($13,333.33) commencing thirty (30)
days after the payment in subparagraph A above is made.


(ii) The Settlement Payment shall be made payable to “David J. Drachman” and
shall be sent to the attention of James Flynn, Esq., Epstein Becker & Green, One
Gateway Center, Newark, NJ 07102.


(iii) Full Payment: The Payments described in Paragraph 1(A)(i) above, and the
mutual releases and other agreements set forth below, represent the full
settlement consideration for the resolution of the Arbitration and all disputes
and claims between the Parties.  The Parties shall be responsible for their own
attorney’s fees and costs in the Arbitration.


B.  
Right to Rescind; Effective Date; Confidential Information.

 
Drachman shall have a period of up to twenty one (21) days to consider whether
to execute and return this Agreement.  Drachman shall further have seven (7)
days to revoke this Agreement after he signs, notarizes and delivers it to
BioSig (the “Revocation Period”) by indicating his decision to do so in writing,
addressed and delivered to BioSig via commercial overnight courier, to be
received no later than the seventh (7th) day following the day he signs and
delivers this Agreement to BioSig.  Provided that BioSig does not revoke the
Agreement during the Revocation Period, this Agreement shall become effective on
the eighth (8th) day after Drachman signs and delivers it (the “Effective
Date”).  If Drachman revokes this Agreement within said period, he shall not be
entitled to any part of the Settlement Payment.
 
 
1

--------------------------------------------------------------------------------

 
 
Regardless of whether Drachman exercises his right to rescind this Agreement,
Drachman acknowledges that, during the course of his/her employment with BioSig,
he had and access to information relating to BioSig’s business of a highly
confidential nature which provides BioSig with a competitive advantage, and
which is not generally known and could not easily be determined or learned by
persons not employed by BioSig (“Confidential Information”).  Confidential
Information, whether or not explicitly designated as confidential, includes both
written information and information not reduced to writing relating to the
business, products and practices of BioSig.  Without limiting the generality of
the foregoing, Confidential Information includes information or knowledge
pertaining to internal corporate policies, plans and strategies, corporate
structure, pricing, trade secrets, financial information, sales and profits
figures, budgeting materials, personnel information, forecasts, business and
marketing plans, tax and legal affairs, products, formulae or processes, and
developments or improvements with respect thereto, inventions, discoveries,
trademarks, patents, designs, sketches, manufacturing, packaging, merchandising,
advertising, distribution and sales methods, patient lists and relationships
between BioSig and its affiliates and any of their respective customers or
suppliers.  Drachman covenants and agrees that he has not and will not at any
time use or disclose Confidential Information to any third party, firm,
corporation or other business entity or use Confidential Information for
Drachman’s personal or business purposes.
 
Drachman further agrees that for a period of one (1) year following the
Effective Date, he will not, directly or indirectly through another person or
entity (i) induce or attempt to induce any employee of, or consultant to, BioSig
to leave the employ of, or stop rendering services to, BioSig, or in any way
interfere with the relationship between BioSig and any such employees or
consultant thereof,


C. Assignment of Patent Application and Technology.  In exchange for the
consideration noted in this Agreement, Drachman hereby irrevocably, absolutely
and unconditionally transfers, conveys and assigns to BioSig all of his rights,
title, claims and interests in the Patent, provided that he remains the first
named inventor on the Patent.  As used in the Agreement, the Patent shall mean
and include U.S. Provisional Patent application number 61894141 (assigned EFS Id
no. 17195905) filed on October 22, 2013, in addition to any and all Letters
Patent which may issue from utility patent application(s) based on the
disclosure in such provisional patent application.  In addition, the Patent
shall mean and include the following:
 
1.  
Any divisional or continuation U.S. patent application that shall be based on
the Patent;

 
 
2

--------------------------------------------------------------------------------

 


2.  
Patent and patent applications, including patent applications under the Patent
Cooperation Treaty, corresponding to the Patent that are issued, filed, or to be
filed in any and all foreign countries;



3.  
any patents (including but not limited to patents of importation, improvement,
or addition, utility models, and inventors certificates) that shall subsequently
issue thereof; and any renewals, divisions, derivatives, reissues,
continuations, or extensions thereof; and



4.  
All technology, inventions, know-how, trade secrets, improvements, derivative
works, expansions and other information which relates to, is associated with,
and arises out of the Patent and the technology, know-how, science, trade
secrets or other intellectual property rights (including improvements and
derivatives thereof) reflected in the Patent.



In order to effect the assignment of the Patent, Drachman shall execute, have
acknowledged and deliver to BioSig together with the execution and delivery of
this Agreement, an original of the Assignment of Provisional Patent Application
attached hereto as Exhibit A.
 
D.  
Intentionally Omitted.

 
E.  
Release by Drachman.



Except to enforce the terms of this Agreement, and in consideration of the
payment of the Settlement Sum and the release set forth below from BioSig,
Drachman, acting on behalf of himself, his executors, successors, heirs,
administrators and assigns hereby irrevocably, forever and unconditionally
releases, waives and forever discharges BioSig, BioSig’s affiliated entities,
along with each of such entities’ present and former officers, directors,
employees, agents, managers, members, attorneys, insurers, heirs, executors and
successors, jointly and individually (the “BioSig Releasees”) from any and all
actions, causes of action, claims, contracts (specifically including without
limitation that certain Executive Employment Agreement dated September 10, 2013
between Drachman and BioSig), complaints, demands, damages, rights, remedies,
and liabilities of whatsoever kind or character, in law or equity, suspected or
unsuspected, past or present, known or unknown, that Drachman has ever had, may
now have, or may later assert against, whether or not arising out of or related
to the Arbitration, from the beginning of time to the Effective Date,
specifically excepting the obligations and provisions set forth in this
Agreement.  The release by Drachman herein specifically includes, without
limitation, including, but not limited to, claims under the any New York, New
Jersey, California or other state Labor and Human Rights Laws, the Age
Discrimination in Employment Act (“ADEA”), the Older Workers’ Benefit Protection
Act (“OWBPA”), Title VII of the Civil Rights Act of 1964 (“Title VII”, the Civil
Rights Act of 1991, the Civil Rights Act of 1866, the Americans With
Disabilities Act (“ADA”), the Employee Retirement Income Security Act of 1974
(“ERISA”), the Workers Adjustment and Retraining Notification Act (“WARN”, the
National Labor Relations Act (“NLRA”), the Family & Medical Leave Act (“FMLA”)
(all as amended) and all other federal, state and local discrimination, labor
and wage laws, as well as claims for breach of contract, wrongful discharge,
constructive discharge, negligence or intentional torts, wages or benefits,
emotional distress, bodily injury, punitive damages, attorneys' fees and costs,
and any and all claims under any contract, statute, regulation, agreement, duty
or otherwise.
 
 
3

--------------------------------------------------------------------------------

 


F.  
Release by BioSig.



Except to enforce the terms of this Agreement, and in consideration of the
release set forth above from Drachman, BioSig hereby irrevocably, forever and
unconditionally releases, waives and forever discharges Drachman, along with
Drachman’s heirs, administrators, and executors from any and all actions, causes
of action, claims, contracts, complaints, demands, damages, rights, remedies,
and liabilities of whatsoever kind or character, in law or equity, suspected or
unsuspected, past or present, known or unknown, that BioSig has ever had, may
now have, or may later assert against, whether or not arising out of or related
to the Arbitration, from the beginning of time to the Effective Date,
specifically excepting the obligations and provisions set forth in this
Agreement.


G.  
Non-Disparagment



Drachman hereby agrees that he shall not, directly or indirectly, make or
publish to any third parties statements that demean or disparage any of the
BioSig Releasees, provided that nothing herein shall prevent Drachman from
providing truthful fact testimony as part of any court, administrative or other
legal proceeding.  BioSig hereby agrees that it shall not, directly or
indirectly, make or publish to any third parties statements that demean or
disparage Drachman, provided that nothing herein shall prevent BioSig (through a
corporate representative) from providing truthful fact testimony as part of any
court, administrative or other legal proceeding.  To the extent that any third
party makes inquiry concerning Drachman’s tenure at BioSig or this Arbitration,
the parties will each advise such inquirers that “the parties mutually decided
to end their relationship and have amicably resolved all issues between them.”


2.  
REPRESENTATIONS AND WARRANTIES



A.  
Drachman’s Representations and Warranties



Drachman hereby represents, warrants and covenants to BioSig as follows:


1.  
He has not, directly or indirectly, pledged, assigned, leased, licensed,
encumbered, transferred, assigned or impaired any rights, claims, interests, or
ownership of the Patent;



2.  
To the best of his knowledge, the Patent, and the exploitation of the technology
and know-how therein, will not infringe upon the rights or patents of any third
party;



3. 
He has not disclosed the technology, information and know-how in the Patent to
any third party;

 
 
4

--------------------------------------------------------------------------------

 
 
4. 
He has not used any product or service in commerce which incorporates the Patent
either in whole or in part;



5. 
He has not received notice of, and knows of no circumstance or set of facts,
whereby a third party has asserted any claim, dispute or challenge to the
Patent;



6. 
Other than the U.S. Provisional Patent application described above in this
Agreement, Drachman has not directly or indirectly, individually or through a
third part or any entity, file for any patents of any kind in any jurisdiction
in the World which are bases on the Patent;

 
7.  
He has provided to BioSig all documents and papers, and all correspondence to
and from the U.S. Patent Office relating to the above-referenced U.S.
Provisional Patent application; and



8.  
he has all necessary right, authority and power to enter into this Agreement and
perform all of its obligations; there are no other agreements, judgments,
decrees or orders in conflict with his entry into and the performance of all of
his obligations under this Agreement.



B.  
Representations and Warranties of Both Parties.



Each Party represents, warrants and covenants to the other, that:


1.  
The execution, delivery and performance by such Party of this Agreement and the
other documents to be delivered by it hereunder (i) are within such Party's
organizational powers, (ii) have been duly authorized by all necessary actions,
and (iii) do not contravene (A) such Party's governing documents, (B) any law,
rule or regulation applicable to such Party, (C) any contractual restriction
binding on or affecting such Party or its property, or (D) any order, writ,
judgment, award, injunction or decree binding on or affecting such Party or its
property;



2.  
No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body which has not been obtained
is required for the due execution, delivery and performance by such Party of
this Agreement or any other document to be delivered hereunder;



3.  
This Agreement has been duly executed and delivered by such Party and
constitutes the legal, valid and binding obligation of such party, enforceable
against such Party in accordance with its terms;



4.  
There is no pending or, to its knowledge, threatened action or proceeding
against or affecting such Party before any court, governmental agency or
arbitrator which may materially adversely affect the ability of such party to
perform its obligations under this Agreement, or which purports to affect the
legality, validity or enforceability of this Agreement;

 
 
5

--------------------------------------------------------------------------------

 
 
5.  
It is not insolvent within the meaning of Section 101(32) of the Bankruptcy
Code; and



6.  
It is a sophisticated Party and has been represented and advised by and only
entered into this transaction with, the specific advice of sophisticated counsel
of its choosing.  DRACHMAN IS HEREBY ADVISED TO CONSULT AN ATTORNEY PRIOR TO
EXECUTING THIS AGREEMENT.



3.  
COVENANTS



a. No Other Claims.  Each Party expressly represents, warrants and acknowledges
that, except for the Arbitration, they have filed no other complaints, claims,
or causes of action in any court, governmental agency, quasi-governmental
agency, or arbitration forum against the other (including against the BioSig
Releasees), and that if any such complaints, claims, or causes of action exist,
the filing Party will immediately withdraw and dismiss all such complaints,
claims, or causes of action, with the filing party bearing all costs and fees
associated with such other complaints, claims, or causes of action.


b. Confidentiality.  Each of the Parties expressly agrees that the terms and
conditions of this Agreement, and all of the negotiations leading up to same,
shall be kept and remain strictly confidential except to the extent that
disclosure is expressly required by law or regulation of any governmental
authority or in connection with disclosure to the Parties’ attorneys.   However,
the Parties may discuss this Agreement with their attorneys, spouses, financial
advisors, and/or tax advisors, without violating this provision, provided that
the Parties direct these people to keep this Agreement and its terms
confidential. Furthermore, nothing in this Agreement shall prohibit the Parties
from:  (1) making any disclosure required by law or (2) responding to any court
order or subpoena; or (3) disclosing this Agreement for the purposes of
enforcing it.  However, a Party seeking to enforce this Agreement shall not be
entitled to disclose any the term of this Agreement which is not at issue.


c. No Admission.  The Parties have made this Agreement without any admission of
liability for the sole purpose of avoiding litigation and its associated
costs.   The Parties all acknowledge that nothing in this Agreement is an
admission of any liability, wrongdoing, unlawful conduct, or breach of any
obligation imposed by any Federal, State, Local, or Municipal statute, rule,
regulation or principle of common law.  Compliance with this Agreement shall not
constitute or be construed as an admission of any liability in the Litigation
whatsoever.


d. No Reliance.  Neither party is relying on any representations made by the
other (including any of the releasees) regarding this Agreement or the
implications thereof that are not expressly contained in this Agreement.


e. Tax Ramifications.  Drachman acknowledges that BioSig is not making any
representation or warranty of any kind of the tax consequences of entering into
this Agreement or the consummation of the transactions contemplated
hereby.  Drachman expressly acknowledges that in the event any taxes are due as
a result the payment the Settlement Payment, Drachman alone shall be responsible
for the payment of same and shall defend, indemnify and hold BioSig harmless
from all loss, liability, damage and expense relating to any tax payments due in
connection with the Settlement Sum.
 
 
6

--------------------------------------------------------------------------------

 


f. Entire Agreement.  This Agreement set forth the entire Agreement between the
Parties and supersedes any and all prior agreements or understanding, whether
written or oral, regarding the resolution of the Arbitration and all claims,
known or unknown, asserted or unasserted between the Parties. No oral
understanding, statements, promises or inducements contrary to the terms of this
Agreement exist.  All changes to this Agreement must be in writing and signed by
all the Parties.


g. Severability.  If any court or tribunal of competent jurisdiction concludes
that any part, term or provision of this Agreement is illegal, invalid,
unenforceable or in conflict with any state, federal or any other applicable
law, then the validity of the remaining parts, terms or provisions of this
Agreement shall not be affected thereby and any illegal, invalid or
unenforceable part, term or provision shall be severed and deemed not to be part
of this Agreement.


h. Binding Agreement: This Agreement shall extend to, be binding upon, and inure
to the benefit of the Parties and their respective successors, heirs, and
assigns.  The BioSig Releasees shall be deemed third party beneficiaries of the
provisions of Paragraphs 1(D) and 3(A) hereof.


i. Choice of Law:  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.  Any action to enforce this
Agreement shall be commenced only in the United States District Court for the
Southern District of New York.  If subject jurisdiction is not present in such
court, any such proceeding shall be brought in the Supreme Court of the State of
New York, New York County.


j. Counterparts:  This Agreement may be executed in any number of counterparts
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.  This
Agreement (but not Exhibit A, which must be originally executed, notarized and
delivered to counsel for BioSig) may be executed and acknowledged by facsimile
or .pdf, which shall be deemed original and binding upon transmission.


k. No Drafter of the Agreement:  Each of the Parties hereto has joined in and
contributed to drafting this Agreement and each of the Parties hereby agree that
there shall be no presumption favoring any of the parties based upon
draftsmanship.


l. No Waiver:  No waiver of any breach of any term or provision of this
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Agreement.  No waiver shall be binding unless in writing and signed by
the party waiving the breach.
 
 
7

--------------------------------------------------------------------------------

 


m. Consent After Advice of Counsel:  The Parties have executed this Agreement
after consulting with legal counsel regarding its terms.


n. Authority to Sign.  The Parties represent and warrant that the individual
signing this Settlement Agreement on behalf of each Party has the authority to
do so.


Signature Page Follows
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have hereunto set their hand and executed this
Agreement as of the day and year first set above.




BIOSIG TECHNOLOGIES, INC.






By: /s/ Kenneth Londoner                                                   X /s/
David Drachman       
 David J. Drachman
Print Name: Kenneth Londoner


Title: Executive Chairman




Notarial Pages Follows
 
 
 
9

--------------------------------------------------------------------------------

 
 
STATE OF _______________)
               )  ss.:
COUNTY OF _____________)


The foregoing instrument was acknowledged before me this 3rd day of November,
2014 by David J. Drachman, who is known to me or who produced identification in
the form of _____________________________.


________________________
Notary Public




 
10

--------------------------------------------------------------------------------

 


STATE OF ____________)
) ss.:
COUNTY OF NEW YORK  )


The foregoing instrument was acknowledged before me this 3rd day of November,
2014 by _________________ as ____________ of BioSig Technologies, Inc., who is
known to me or who produced identification in the form of
_____________________________.


________________________
Notary Public
 
 
11

--------------------------------------------------------------------------------

 
 
Attorney Docket No. 41630-702.101
 
EXHIBIT A


 
ASSIGNMENT OF PROVISIONAL PATENT APPLICATION
 
               SOLE
 
WHEREAS, David J. Drachman, hereinafter referred to as “Assignor,” is the
inventor of the invention described and set forth in the below-identified
provisional patent application:
 
 
 
Title of Invention:
COMBINED ABLATION AND RECORDING UNIT

 
 
Filing Date:
October 22, 2013

 
 
Application No.:
61/894,141; and

 


WHEREAS, BioSig Technologies, Inc., located at 12424 Wilshire Boulevard, Suite
745, Los Angeles, CA, 90025, hereinafter referred to as “ASSIGNEE,” is desirous
of acquiring an interest in the invention and application and in any U.S.
Letters Patent and Registrations which may be granted on any patent application
claiming priority from the same;
 
For good and valuable consideration, receipt of which is hereby acknowledged by
Assignor, Assignor has assigned, and by these presents does assign to Assignee
all right, title and interest in and to the invention and application and to all
foreign counterparts (including patent, utility model and industrial designs),
and in and to any Letters Patent and Registrations which may hereafter be
granted on any patent application claiming priority from the same in the United
States and all countries throughout the world, and to claim the priority from
the application as provided by the Paris Convention.  The right, title and
interest is to be held and enjoyed by Assignee and Assignee’s successors and
assigns as fully and exclusively as it would have been held and enjoyed by
Assignor had this Assignment not been made, for the full term of any Letters
Patent and Registrations which may be granted thereon, or of any division,
renewal, continuation in whole or in part, substitution, conversion, reissue,
prolongation or extension thereof.
 
Assignor further agrees that Assignor will, without charge to Assignor, but at
Assignee’s expense, (a) cooperate with Assignee in the prosecution of U.S.
Patent applications and foreign counterparts on the invention and any
improvements, (b) execute, verify, acknowledge and deliver all such further
papers, including applications and instruments of transfer, and (c) perform such
other acts as Assignee lawfully may request to obtain or maintain Letters Patent
and Registrations for the invention and improvements in any and all countries,
and to vest title thereto in Assignee, or Assignee’s successors and assigns.
 
 
IN TESTIMONY WHEREOF, Assignor has signed their name on the date indicated.
 


 


 
Dated:           11/03/2014                                                                /s/
David Drachman                     
       David Drachman
 
 
12

--------------------------------------------------------------------------------

 
 
Attorney Docket No. 41630-702.101
Assignment
Page 2
 
STATE OF ___________________)
              )
COUNTY OF _________________ )


On the 3rd day of November in the year 2014 before me personally came David J.
Drachman to me known, who, being by me duly sworn, did depose and say that he
personally and duly executed the within Assignment of Provisional Patent
Application and that he is authorized to do so.




__________________________
Notary Public


My commission expires: _____________________




 




 
13

--------------------------------------------------------------------------------

 
 